OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/1/2017                                            COA Case No. 07-16-00435-CR
HARRIS, NORRIS JR.            Tr. Ct. No. 2013-437,082                  PD-0800-17
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, August 25, 2017. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                          Deana Williamson, Clerk
                              7TH COURT OF APPEALS CLERK
                              VIVIAN LONG
                              POTTER COUNTY COURTS BUILDING, SUITE 2A
                              P.O. BOX 9540
                              AMARILLO, TX 79101
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/1/2017                                            COA Case No. 07-16-00435-CR
HARRIS, NORRIS JR.            Tr. Ct. No. 2013-437,082                  PD-0800-17
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, August 25, 2017. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                          Deana Williamson, Clerk

                             STATE PROSECUTING ATTORNEY
                             STACEY SOULE
                             P. O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/1/2017                                            COA Case No. 07-16-00435-CR
HARRIS, NORRIS JR.            Tr. Ct. No. 2013-437,082                  PD-0800-17
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, August 25, 2017. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                          Deana Williamson, Clerk

                             KRISTOPHER ESPINO
                             816 MAIN ST
                             LUBBOCK, TX 79401
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/1/2017                                            COA Case No. 07-16-00435-CR
HARRIS, NORRIS JR.            Tr. Ct. No. 2013-437,082                  PD-0800-17
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Friday, August 25, 2017. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                          Deana Williamson, Clerk

                             DISTRICT ATTORNEY LUBBOCK COUNTY
                             MATTHEW D. POWELL
                             P.O. BOX 10536
                             LUBBOCK, TX 79408-3536
                             * DELIVERED VIA E-MAIL *